

113 SRES 221 ATS: Designating the week of October 7 through October 13, 2013, as “Naturopathic Medicine Week” to recognize the value of naturopathic medicine in providing safe, effective, and affordable health care.
U.S. Senate
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 221IN THE SENATE OF THE UNITED STATESSeptember 10, 2013Ms. Mikulski submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of October 7 through
		  October 13, 2013, as Naturopathic Medicine Week to recognize the
		  value of naturopathic medicine in providing safe, effective, and affordable
		  health care.Whereas, in the United States, more than 75 percent of
			 health care costs are due to preventable chronic illnesses, including high
			 blood pressure, which affects 88,000,000 people in the United States, and
			 diabetes, which affects 26,000,000 people in the United States;Whereas nearly two-thirds of adults in the United States
			 are overweight or obese and, consequently, at risk for serious health
			 conditions, such as high blood pressure, diabetes, cardiovascular disease,
			 arthritis, and depression;Whereas 70 percent of people in the United States
			 experience physical or nonphysical symptoms of stress, and stress can
			 contribute to the development of major illnesses, such as cardiovascular
			 disease, depression, and diabetes;Whereas the aforementioned chronic health conditions are
			 among the most common, costly, and preventable health conditions;Whereas naturopathic medicine provides noninvasive,
			 holistic treatments that support the inherent self-healing capacity of the
			 human body and encourage self-responsibility in health care;Whereas naturopathic medicine focuses on patient-centered
			 care, the prevention of chronic illnesses, and early intervention in the
			 treatment of chronic illnesses;Whereas naturopathic physicians attend 4-year, graduate
			 level programs that are accredited by agencies approved by the Department of
			 Education;Whereas aspects of naturopathic medicine have been shown
			 to lower the risk of major illnesses such as cardiovascular disease and
			 diabetes;Whereas naturopathic physicians can help address the
			 shortage of primary care providers in the United States;Whereas naturopathic physicians are trained to refer
			 patients to conventional physicians and specialists when necessary;Whereas the profession of naturopathic medicine is
			 dedicated to providing health care to underserved populations; andWhereas naturopathic medicine provides consumers in the
			 United States with more choice in health care, in line with the increased use
			 of a variety of integrative medical treatments: Now, therefore, be itThat the Senate—(1)designates the
			 week of October 7 through October 13, 2013, as Naturopathic Medicine
			 Week;(2)recognizes the
			 value of naturopathic medicine in providing safe, effective, and affordable
			 health care; and(3)encourages the
			 people of the United States to learn about naturopathic medicine and the role
			 that naturopathic physicians play in preventing chronic and debilitating
			 illnesses and conditions.